     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 1 of 40   1

 1                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA
 2
        Corey Hughes,
 3              Plaintiff,
                                               Sacramento, California
 4      vs.                                    No. 2:18-cv-03188
                                               Tue., Sep. 29, 2020
 5      City of Stockton, et al.,              2:11 p.m.
                Defendant.
 6      _________________________/

 7                       TRANSCRIPT OF HEARING VIA ZOOM
               BEFORE THE HONORABLE JOHN A. MENDEZ, DISTRICT JUDGE
 8                                  ---oOo---

 9     APPEARANCES:

10       For the Plaintiff:                  Helbraun Law Firm
                                             555 Montgomery Street
11                                           Suite 605
                                             San Francisco, CA 94111
12                                           By: David M. Helbraun
                                             Attorney at Law
13
         For the Defendants M.               City of Stockton
14       Rodriguez and Molthen:              425 N. El Dorado Street
                                             2nd Floor
15                                           Stockton, CA 95202
                                             By: Jamil Radwan Ghannam
16                                           Deputy City Attorney

17       For the Defendants Casillas         Office of the Attorney
         and C. Rodriguez:                   General
18                                           455 Golden Gate Ave.
                                             Suite 11000
19                                           San Francisco, CA 94102
                                             By: Allison Michele Low
20                                           Robert M. Perkins
                                             Deputies Attorney General
21
         Official Court Reporter:            Kimberly M. Bennett,
22                                           CSR, RPR, RMR, CRR
                                             501 I Street
23                                           Sacramento, CA 95814

24       Proceedings recorded by mechanical stenography, transcript
         produced by computer-aided transcription
25



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 2 of 40        2

 1          (Court called to order, 2:11 p.m.)

 2                 THE CLERK:    Calling civil case 18-3188, Hughes vs.

 3     Rodriguez, et al.

 4                 THE COURT:    Do I have everybody?     I have Ms. Low.    Do

 5     I have Mr. Helbraun?

 6                 MR. HELBRAUN:    Yes, Your Honor.     Mr. Helbraun is

 7     present.    Thank you.

 8                 THE COURT:    Starting with you, Mr. Helbraun, why

 9     don't you go ahead, have the attorneys state their appearances.

10                 MR. HELBRAUN:    Yes, Your Honor.     David Helbraun

11     appearing on behalf of the plaintiff, Corey Hughes, Your Honor.

12                 THE COURT:    Okay.

13                 MR. GHANNAM:    Good afternoon, Your Honor.       Jamil

14     Ghannam, Deputy City Attorney, on behalf of Officer Michael

15     Rodriguez and Sergeant Robert Molthen.

16                 THE COURT:    You pronounce your last name Ghannam?

17                 MR. GHANNAM:    Ghannam, yes, sir.     Thank you.

18                 THE COURT:    Ghannam?

19                 MR. GHANNAM:    Ghannam.

20                 THE COURT:    Ghannam.   Gotcha.    Okay.

21          Mr. Ghannam, since we're on video I won't give you too hard

22     of a time, but you might want to have a jacket next time.

23                 MR. GHANNAM:    I apologize, Your Honor.

24                 THE COURT:    No problem.    Just giving you a hard time.

25                 MR. GHANNAM:    There is a tie.



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 3 of 40           3

 1                  THE COURT:    You have a tie.     I appreciate that.

 2          Go ahead.    Okay.    Other attorneys.

 3                  MR. PERKINS:    Good afternoon, Your Honor.      Robert M.

 4     Perkins, III on behalf of defendant Agents Harvey Casillas and

 5     Christopher Rodriguez from the California Department of

 6     Corrections and Rehabilitation.

 7                  MS. LOW:     Hello, Your Honor.    Allison Low, cocounsel

 8     to Mr. Robert Perkins.

 9                  THE COURT:    Okay.   All right.   I have before me

10     motions for summary judgment filed by defendants Michael

11     Rodriguez and Robert Molthen, M-O-L-T-H-E-N, and a motion for

12     summary judgment filed by defendants Casillas and C. Rodriguez.

13     Mr. Casillas' first name is Harvey.        Mr. -- the other

14     Mr. Rodriguez's first name is Chris Rodriguez.

15          Okay.   There are four claims in this case, a 1983 claim

16     against all four defendants, Bane Act claim against Mr. Michael

17     Rodriguez only, a negligence claim against all four defendants,

18     and an assault and battery claim against Mr. Michael Rodriguez

19     only.

20          There were a number of evidentiary issues raised in the

21     pleadings.    I just want to make note -- take note of those.

22     Agent Casillas and Agent C. Rodriguez requested judicial notice

23     of certain documents related to the bench warrant issued

24     against Mr. Hughes in the criminal case, documents related to

25     the criminal charges against Mr. Hughes in San Joaquin County.



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 4 of 40            4

 1          In terms of the judicial notice request, it really doesn't

 2     and didn't play a role and does not play a role in the motion.

 3     It's a side issue.     I can take judicial notice of the existence

 4     of those documents.      It's undisputed that he had been arrested,

 5     he had been incarcerated, and he escaped.         I really don't need

 6     to take judicial notice of that.

 7          There are other evidentiary objections that plaintiff

 8     submitted to the defendants' exhibits in support of the motion

 9     for summary judgment.      These were opposed by the defendants.

10     Officer M. Rodriguez and Sergeant Molthen also submitted

11     evidentiary objections to plaintiff's expert evidence.

12          I'm not going to address specifically each and every one of

13     these objections.     There is a case, Burch vs. Regents of The

14     University of California, written by Judge Shubb of our court,

15     which I would urge all attorneys who file motions for summary

16     judgment to read.     In effect, the case urges lawyers that there

17     is no need for such evidentiary objections at the summary

18     judgment stage.

19          Despite our pleas -- this case was written back in 2006 --

20     we just can't overcome what lawyers are taught in law school,

21     and that is, we've got to file evidentiary objections.            Judges

22     in courts self-police when it comes to evidentiary objections

23     for summary judgment motions, and the evidentiary standards

24     aren't the same for summary judgment motions as they are for

25     trial.    We know that; nevertheless, we get thousands of pages



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 5 of 40      5

 1     of unnecessary evidentiary objections in every summary judgment

 2     motion.

 3          So I'm not, again, picking on these specific lawyers, just

 4     trying to urge lawyers in the future to recognize that the

 5     evidentiary objections do little or nothing to advance the

 6     arguments, and under the Burch case the Court will not, as I

 7     said, address and rule on each and every one of these

 8     objections.

 9          Okay.    Let me get to the bottom line here, the gist of the

10     issue, Mr. Helbraun, that I see in both these cases that causes

11     problems for your client.

12          On the claim of excessive force, it is a claim brought

13     under the Eighth Amendment, as required, not under the Fourth

14     Amendment.    That changes the analysis.       There are different

15     standards, given that your client was someone who was on the

16     lam, I think I saw that phrase used in the briefs, that his

17     claim of excessive force is looked at, analyzed somewhat

18     differently than if it was a Fourth Amendment claim.

19          And the problem I see with your client's response to the

20     summary judgment motions in trying to raise a genuine issue of

21     material fact is the same problem that the individual in the

22     Supreme Court case of Scott vs. Harris faced, and that is the

23     record in this case includes a videotape.         And in reviewing the

24     briefs, and in particular the reply briefs, which, obviously,

25     you didn't get a chance to respond to in writing but I'll give



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 6 of 40         6

 1     you a chance here today, your client's credibility and analysis

 2     of what happened inside that house on that day is seriously

 3     undermined.

 4          I've watched all the videotapes.       And as the Supreme Court

 5     said in the Scott vs. Harris case, that when there is a

 6     videotape body camera evidence involved, that summary judgment

 7     standard where the facts must be viewed in the light most

 8     favorable to the nonmoving party, that only applies if there is

 9     a genuine dispute as to those facts.

10          And the Supreme Court writes, As we have emphasized, when

11     the moving party has carried its burden under Rule 56(c), its

12     opponent must do more than simply show that there is some

13     metaphysical doubt as to the material facts.         Where the record

14     taken as a whole could not lead a rational trier of fact to

15     find for the nonmoving party, there is no genuine issue for

16     trial.    The Supreme Court cites to the Matsushida Electric

17     Industrial Company vs. Zenith Radio case.

18          The Supreme Court goes on to write, The mere existence of

19     some alleged factual dispute between the parties will not

20     defeat an otherwise properly supported motion for summary

21     judgment.    The requirement is that there be no genuine issue of

22     material fact.

23          In Scott vs. Harris, the Court wrote, When opposing parties

24     tell two different stories, one of which is blatantly

25     contradicted by the record so that no reasonable jury could



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 7 of 40           7

 1     believe it, a court should not adopt that version of the facts

 2     for purposes of ruling on a motion for summary judgment.           That

 3     was the case here with regard to the factual issue, whether

 4     respondent was driving in such fashion as to endanger human

 5     life.

 6          Your client's version in this case before me is a version

 7     in which he claims he was headed towards the door, he was ready

 8     to surrender, he caught the eye of the police officer, he even

 9     had his hands out, waving them, the police should have seen --

10     seen him.    All that is contradicted by a very impressive reply

11     brief in which it took certain clips from the body camera and

12     completely contradicted your client's version of, I was about

13     to surrender before he let that dog loose.

14          Your client also had an opportunity earlier in the morning

15     to surrender.     Your client had three weeks to surrender.        It's

16     an objective view.     You know, it's what the police did.        It's

17     not from the subjective of view of the police officer, but from

18     the viewpoint of an objective police officer, is what they did,

19     in any way could that be considered a violation of your

20     client's constitutional rights under the Eighth Amendment, and

21     I think that body camera just completely undermines your

22     client's case.     That's, sort of, point one.      I'll let you

23     address that.

24          Point two is the second argument raised by the defendants

25     here, and that is qualified immunity.        You've got a serious



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 8 of 40         8

 1     qualified immunity problem with all four of these defendants.

 2     And particularly with the other three defendants besides

 3     Michael Rodriguez, and in particular the officer that actually

 4     wasn't involved in any way with the takedown of Mr. Hughes.

 5          Those are just two of the most significant problems with

 6     your client's case, and the two arguments I found to be most

 7     persuasive with respect to the summary judgment motion.           So

 8     I'll let you -- I'll give you an opportunity to respond in

 9     particular to what the reply briefs laid out.

10                 MR. HELBRAUN:    Yes, Your Honor.     And if I may, I

11     would also, obviously, reply to Your Honor's comments.

12          Start by saying, Your Honor, that all of the cases and all

13     of the policies say that if you're going to use a canine

14     attack, that kind of severe force, there has to be an imminent

15     threat.    And none of the defendants have disputed that fact.

16          So yes, Your Honor, my client was an escaped inmate.          He

17     was not actively resisting.       He was not an imminent threat.

18     Could they use some type of force to apprehend him?           Of course,

19     Your Honor.    However, what they chose to use was a canine.

20     Your Honor, before they ever entered the house, all of the

21     testimony is that it was a joint decision by the CDCR agents

22     and by the Stockton Police Department members who we sued, as

23     well as some sheriff people who we've now settled with.

24     Everybody decided before they went in, knowing that this man

25     had no history of violent offenses, was not a violent offender,



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 9 of 40         9

 1     did not escape in a violent way, was not an imminent threat at

 2     that time.    In fact, minutes before they went in, Your Honor,

 3     the only independent witness, Hal Ward, told them he was in

 4     there alone, he spent the night -- that is, the plaintiff was

 5     in there alone, spent the night, he's calm, he would like to

 6     surrender, let me go in and get him --

 7                  THE COURT:   Mr. Helbraun, let me interrupt you just

 8     on that point.

 9          The officers didn't know that beforehand, before they went

10     in, they didn't know he was calm.        All they knew is that they

11     had a guy that had been -- that disappeared and had done

12     nothing to turn himself in for three weeks.

13                  MR. HELBRAUN:   That's true, Your Honor.

14                  THE COURT:   So as I listen to your argument, I'm -- I

15     have to, obviously, think, is there any way a jury could accept

16     this?   And the answer is no, it's not true.        What it ignores is

17     everything that went on before they opened that door and still

18     didn't see your client try to surrender.         That's the problem

19     with your brief, it ignores, I think, and mischaracterizes the

20     undisputed history of your client.

21          This is a guy that was in prison -- that was in jail, and

22     had been out in the public for over three weeks hiding from and

23     avoiding the police.      That's what the police knew.      And then

24     when they opened that door, they don't see your client.           And

25     again, you know, he claims he was sleeping.         Whether he was



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 10 of 40      10

 1      sleeping or not at 10:30 in the morning, they gave him a

 2      chance.   They gave him a chance the prior three weeks to

 3      surrender.    That's what your argument ignores.       And I can't

 4      ignore that, and a jury obviously couldn't ignore that as well.

 5                   MR. HELBRAUN:    Your Honor --

 6                   THE COURT:   That's part of the problem -- that's part

 7      of the big problem with your case.

 8                   MR. HELBRAUN:    I understand, Your Honor, and it is a

 9      big problem with the case.      However, a reasonable juror could

10      conclude, under the undisputed facts offered by the defendants'

11      own testimony, all of the defendants here today have testified,

12      and we've cited, they knew the substantial risk of substantial

13      harm to my client, they knew they should only use a canine on a

14      violent offender in a high risk situation.

15          And you're absolutely right, Your Honor, the argument by

16      the defendants is, gee, he was an escaped prisoner so we're

17      entitled to do this.      However, the policies and the cases say

18      otherwise, Your Honor.       Chew v. Gates, 1994, you don't keep a

19      dog on someone for a prolonged period of time, especially if

20      they're not resisting, especially if they want to surrender.

21          The videotape, Your Honor, that you point to, number one

22      doesn't show what happened beforehand, number two the videotape

23      of Garcia, I believe it's Exhibit K to the Stockton defendants,

24      is very good for plaintiff because you see not only does

25      Michael Rodriguez rush through the announcements, he -- he



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 11 of 40           11

 1      rushes through them, he gives a couple of seconds before he

 2      releases the dog, and what happens, the dog is gone for maybe

 3      two seconds and then my client falls into the frame.          He was

 4      obviously near the door, Your Honor.

 5          And he had no weapons of any kind.        They admit that he had

 6      no weapons in his hand, no knives, no nothing.         He wasn't there

 7      to ambush them.    And what they knew before they made the

 8      decision to use a canine, Your Honor, was what Hal Ward told

 9      them, that he did not have weapons, he was alone.

10          In addition, Your Honor, they had him surrounded.             They had

11      22 other officers surrounded.       So yes, Your Honor, some degree

12      of force may have been required, although we don't know because

13      they did not give him a genuine opportunity to surrender.            It

14      was still rushed.

15          There is an issue about a loud speaker announcement.            I

16      would point out to Your Honor that even defendant Harvey

17      Casillas says he never heard any loud speaker announcements.

18      At a minimum, Your Honor, that creates a genuine dispute of

19      fact as to what these announcements were and who would have

20      heard them.    Now, Hal Ward, the independent witness, was also

21      inside the house, did not hear any loud speaker announcements.

22      So there was a genuine material dispute as to whether any loud

23      speaker announcements should have put my client on notice that

24      there were police officers outside with a dog.

25                 THE COURT:    That's not -- just so you know,



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 12 of 40           12

 1      Mr. Helbraun, that's not a material fact.         That may be an

 2      issue -- a genuine issue of fact, but it's not a genuine issue

 3      of material fact.

 4                 MR. HELBRAUN:     Well, they --

 5                 THE COURT:    It just isn't.

 6                 MR. HELBRAUN:     I'm sorry, Your Honor.      They seem to

 7      think that the announcement by the loud speaker was material.

 8      I'm happy to put that aside.      The only announcement that was

 9      material was the announcement made at the door, which is

10      obviously rushed if you view the videotape.

11          And speaking of videotapes --

12                 THE COURT:    You and I will disagree that -- you and I

13      will disagree that it was rushed.       Okay.

14                 MR. HELBRAUN:     I understand, Your Honor.

15                 THE COURT:    I know that's your characteristic, but,

16      you know, I don't view the videotape in the -- to the eyes of

17      an advocate, I view it as a neutral.

18                 MR. HELBRAUN:     I understand, Your Honor.      However --

19                 THE COURT:    You and I, again, would disagree that it

20      was rushed.    And it's that body cam footage that then becomes

21      the facts as opposed to the facts in the light most favorable

22      to the plaintiff because I -- I can see what happened.            I can

23      put myself in the place of a juror and see what happened there.

24      And again, that's -- that's sort of the lesson from the Supreme

25      Court case, Scott vs. Harris, that I -- for summary judgment --



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 13 of 40          13

 1      and I understand, summary judgment is a difficult standard for

 2      defendants to meet, but having body camera footage makes all

 3      the difference here.     It really does.

 4                 MR. HELBRAUN:     Your Honor --

 5                 THE COURT:    As I said, it just undermines your

 6      client's credibility.

 7                 MR. HELBRAUN:     If I may address the body camera

 8      footage, because while some of it may undermine some of my

 9      client's credibility, credibility issues are, of course, an

10      issue of fact for a jury.

11          But let me address your point --

12                 THE COURT REPORTER:      Excuse me.    Excuse me.      Slow

13      down, please.

14                 THE COURT:    Slow down.

15                 MR. HELBRAUN:     -- your point in Scott v. Harris, Your

16      Honor.

17          Scott v. Harris was a high risk, imminent threat situation.

18      It was a car chase.     And there was footage that showed that the

19      defendant -- the plaintiff in the case was driving the car.

20          Now, the body camera footage here does not show the dog on

21      my client after he falls, does not show the prolonged struggle

22      with my client.    I think what you're referring to is that the

23      body camera does not show his outstretched arms, as he said.

24      Now whether or not from the angle of that body camera you can

25      see it, I don't know.



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 14 of 40      14

 1          The body camera of Michael Rodriguez for some reason turns

 2      off when they actually encounter him.        And Michael Rodriguez

 3      has an explanation for that now but he didn't put it in his

 4      contemporaneous report.      He's got new information now that he

 5      didn't think was important then, even though the policies of

 6      his department required him to say that.

 7          So the body-worn camera only shows my client falling

 8      forward immediately with a dog on him, and after that we hear a

 9      lot of what's going on but we don't see it.         My client says he

10      wasn't resisting.     Whether he was resisting or not, Your Honor,

11      the defendants admit there were three officers on him, hands

12      on, plus the dog.

13          Your Honor, Chew v. Gates, Mendoza, the Low case, they all

14      say you cannot unnecessarily prolong a canine attack.

15                 THE COURT:    Are those all Eighth Amendment cases,

16      Mr. Helbraun?

17                 MR. HELBRAUN:     Well, that's interesting, Your Honor.

18      I'd like to talk about the Eighth Amendment, but putting that

19      aside --

20                 THE COURT:    Why don't you answer my question, though.

21      Are those Eighth Amendment cases?

22                 MR. HELBRAUN:     They are not Eighth Amendment cases.

23      So I will talk about the Eighth Amendment cases -- about the

24      Eighth Amendment for you, Your Honor.

25          Because -- and we're not talking qualified immunity here



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 15 of 40        15

 1      right now, though I can.      It's a funny thing, because the

 2      standard that most police officers are trained to under Graham

 3      v. Connor is, of course, the Fourth Amendment, so they're

 4      getting the benefit of a lesser standard in this case if Graham

 5      v. Connor applied.

 6          The Eighth Amendment is a higher standard; deliberate

 7      indifference, wantonness.      We believe that's easily cleared

 8      here because they testified themselves, Your Honor, that they

 9      knew they needed an imminent threat, an active resistance to

10      even deploy the dog in the first place.        They admit they didn't

11      have that.    At a minimum there is a genuine dispute of material

12      fact whether he was an imminent threat, but Casillas and Chris

13      Rodriguez both say he wasn't.       So that's deliberate

14      indifference, that's the Eighth Amendment.

15          They know exactly what harm the dog can cause, they know

16      exactly what situations they're allowed to use it in; they

17      didn't, they did something else.       That's deliberate

18      indifference and wanton.

19          Now, when the dog is deployed and he's on my client, they

20      all say they should not unnecessarily inflict unnecessary harm.

21      They've testified to that.      That's in evidence, Your Honor.

22      And they've also all said that the dog stayed on until he was

23      handcuffed.    And they also, the defendants, admit, it's

24      undisputed, that they did not try to get the dog off, they did

25      not ask the dog handler to take the dog away.         They all admit



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 16 of 40       16

 1      there are three CDCR officers at least, plus the canine

 2      officer, who are there to handcuff my client.         The dog is in

 3      the way, Your Honor.     The dog is not helping.      My client is

 4      being repeatedly bit by a dog.       The evidence in the case is

 5      multiple dog bites.     You can see the records that were

 6      submitted by CDCR and their expert Dr. Atkin.

 7          So at a minimum, Your Honor, they are prolonging

 8      unnecessarily and without justification.        And to do that, that

 9      is wanton, Your Honor.      That is deliberate indifference, Your

10      Honor.

11          They are supposedly in a split-second situation, but it's a

12      split-second situation they've created.        They chose the time

13      and place to go in, they chose the way to go in, they chose to

14      go in as quickly as they did.       And I think the videotape

15      clearly shows my client was very close to the door, for

16      whatever reason, and given his testimony, I think there is a

17      reasonable jury who could infer, and taking the light -- the

18      facts in the light most favorable to the plaintiff, that he was

19      trying to surrender, that he was about to surrender.

20          Your Honor, I don't see how the body-worn camera does

21      anything other than perhaps show that his hands weren't

22      outstretched as he said, but it addresses nothing about the

23      lack of justification to deploy the dog in the first place,

24      which was a joint decision, again admitted by all the

25      defendants, where there was no justification as a matter of law



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 17 of 40    17

 1      under the cases and the rules.

 2          And, Your Honor, the reason we cited the Stockton Police

 3      Department rules were not only because they apply to the

 4      Stockton Police Department but because they show that it's

 5      clearly established.     They are evidence of clearly-established

 6      law at that point, so the CDCR should also be aware of it and

 7      qualified immunity should not apply.

 8          The Eighth Amendment is a higher standard, but given their

 9      admissions, Your Honor, that they knew the substantial harm

10      caused by a dog, that it's severe force that's considered

11      intermediate and severe, that they knew he was surrounded,

12      alone in the house, so no risk of hostages, no weapons, they

13      were told he had no weapons.      Now, speculation about what he

14      might have or might not, that does not establish imminent

15      threat as a matter of law, Your Honor.

16          Thank you, Your Honor.

17                 THE COURT:    Who wants to respond?      I know you

18      responded to all of these arguments in the briefs, but

19      anything any counsel wants to add in response?

20                 MR. GHANNAM:     Yes, Your Honor.    Jamil Ghannam, Deputy

21      City Attorney.    I can touch on those, on some of Mr. Helbraun's

22      points.   I'll apologize in advance to the court reporter if I

23      get too on a roll.     I'll try to keep it slow.

24          So I think -- I think the Court kind of hit the nail on the

25      head with this one, and it's that the record taken as a whole.



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 18 of 40              18

 1      And when you take the record as a whole, and you have this

 2      objective sequence of events, and much of the material -- much

 3      of the undisputed facts are in fact not disputed, you know, the

 4      whole series of events leading up to the point they get to the

 5      door, and even unto the time the dog is released, there is

 6      absolutely no dispute concerning everything that built up to

 7      that moment.    And everything that builds up to that moment,

 8      that is the totality of the circumstances.

 9          And the issue is not deliberate indifference, the issue is

10      whether they're doing all of this in a good faith effort to

11      maintain and restore discipline, or whether they're doing it

12      maliciously and sadistically.       And no reasonable trier of fact,

13      no jury could look at everything that happened, all of these

14      undisputed facts, and say, oh, yeah, they're just going in

15      there to go, you know, send a dog in on the guy.

16          You know, they're admittedly looking for an individual who

17      escaped from jail.     It's been commonly characterized he walked

18      off, but I don't know how anybody walks over a fence.             You

19      know, he jumped the fence to get away from the work crew.               He

20      then, you know, evades detection for, you know, 21 to 28 days

21      going place to place.     He's purposely going from place to

22      place.   He admitted that he's avoiding the police.         He knows

23      he's an escaped prisoner.      He knows what will happen if he

24      comes into contact with the police.

25          And then when we get to the investigation and everything



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 19 of 40         19

 1      that's happening on December 21st, you know, they knock on the

 2      door, they get no response, the -- some of the task force sits

 3      on the house and they watch it, you know, Officer Rodriguez

 4      goes back on patrol, he then gets called later, hey, someone

 5      came out, we knocked and no one answered, but now someone has

 6      come out of the house.      They made contact with him, this is the

 7      homeowner --

 8                 THE COURT REPORTER:      Slow down, please.     Slow down,

 9      please.

10                 MR. GHANNAM:     I apologize.

11          And then really when the activity picks up is -- and

12      it's -- it's undisputed, the defendants' UMF, I believe it's

13      somewhere in the twenties or thirties, concerning the issue of

14      it being aired over the radio that, hey, he just went out the

15      back.   Now, whether plaintiff in fact fled, attempted to flee

16      or not, you know, that's not really the issue.         The issue is,

17      someone heard something, or perceived something, and, hey, he

18      just fled, he just left.

19          So Officer Rodriguez is in that back yard position, ready

20      to go, ready to go, hey, lock your door, lock your door.          And

21      you know, this -- now he's acting as if we have fresh pursuit.

22      So not only do we have a guy who is, you know, an escaped

23      prisoner who's been gone for a month.        And they were aware of

24      his offense history, that, you know -- primarily that his

25      offense history was possession of a firearm with a high



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 20 of 40      20

 1      capacity magazine.     So they knew, like, the -- you know, the

 2      kind of person that they're dealing with, at least in the back

 3      of their mind.    People who are, you know, convicted of

 4      possessing weapons just didn't get the chance to attempt

 5      whatever they were going to do with the weapon.

 6          And so they're looking for this guy, it's aired that he

 7      runs, and then all the action is taken after that.          They set up

 8      the perimeter.    They search the yards.      They have a tactical

 9      meeting to determine, you know, what are we going to do next.

10      None of this is malicious or sadistic.        All of this is to bring

11      him back into custody.      He's been gone for -- this is all

12      maintaining and restoring discipline; which is, you know, an

13      Eighth Amendment standard.

14          And, you know, with the issue at the entry -- or let me

15      back up.   When it comes to the loud speaker announcement,

16      multiple officers from multiple agencies testified, you know,

17      I'm on this position and I heard announcements being aired, you

18      know, for him to surrender.      And, you know, he doesn't respond

19      to that.   So from an objective officer, you know, we knocked on

20      the door, we announced for him to surrender, he's not coming

21      out, we think we have him in there, we're going to start

22      looking for him in there.      You know, they've exhausted, you

23      know, kind of everything they could do to get him to come out

24      peacefully.    So now --

25                 THE COURT:      Just for the record, that was the point I



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 21 of 40      21

 1      was making in response to the argument.        Whether it was on the

 2      loud speaker or not isn't necessarily a material dispute.         It's

 3      undisputed he made absolutely no attempt to surrender, no

 4      attempt to surrender before December 21st and before that dog

 5      was sent in.    He can't dispute that.

 6          And now he -- and I understand that he's got a very good

 7      lawyer who has tried to marshal as many facts as he can to make

 8      it look like this is an Eighth Amendment excessive force case,

 9      and that's what good plaintiff's lawyers do.         But as I just

10      said, it just seems to me to be completely undermined by all

11      the facts that you're going through that occurred before the

12      door opened for the ten seconds, the fifteen seconds before the

13      dog was released.     And then after the dog was released he -- he

14      did not in any way yell, come out, say, I hear the dog, leave

15      me alone, I surrender, I surrender.        He didn't do any of that.

16          And I know that plaintiff wants me -- thinks a reasonable

17      jury could infer from the facts that he was doing that, but

18      that's where the body camera footage comes in, and it just --

19      it just belies that testimony.

20          And, again, given the Supreme Court case -- I don't grant

21      summary judgment very often in 1983 cases, but I also don't

22      have body camera footage in most of these cases.          And that, at

23      least under the Supreme Court case that we discussed, makes all

24      the difference in this case.      That and the fact that it's an

25      Eighth Amendment case.



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 22 of 40      22

 1          I don't think you have to go through and repeat all that's

 2      in your brief, I just wanted to sort of give you a chance to

 3      respond to the arguments raised by plaintiff's counsel.

 4                   MR. GHANNAM:   I apologize.

 5                   THE COURT:   No.   No.   I understand.

 6          Let me give counsel for the other defendants, anything that

 7      you'd like to add to your arguments?

 8                   MR. PERKINS:   Good afternoon, Your Honor.      Robert M.

 9      Perkins, III, on behalf of CDCR Agents Casillas and Chris

10      Rodriguez.

11          I want to focus the Court's attention on our clients' role,

12      which as plaintiff has noted throughout his papers and his

13      statement of -- his response to the statement of undisputed

14      facts submitted to the Court, plaintiff concedes many of the

15      essential facts, but not all of the essential facts, that made

16      our clients' participation in his physical arrest a stressful

17      situation.

18          To put it into the words of the Supreme Court in Whitley

19      vs. Albers, they are making the decision to apply force in a

20      situation where there is haste, under pressure, and with little

21      opportunities for a second chance.

22          Plaintiff concedes that as they entered the house, the

23      house was dark.    Plaintiffs concede that -- plaintiff concedes

24      that our agents were trying to handcuff Mr. Hughes, someone

25      with mixed marshal arts experience.        Plaintiff concedes that he



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 23 of 40       23

 1      was on methamphetamines at the time.        Plaintiff even concedes a

 2      major fact in paragraph 52 and 51, that he posed a threat to

 3      the agents even without a weapon.       Those are the factors that

 4      our agents had to consider as they went in and placed handcuffs

 5      on him.   That is the undisputed record in this case.

 6          Our clients not only had very little of an opportunity to

 7      intercede in this case, they also had to contend with a police

 8      dog that plaintiff concedes was not under our agents' control,

 9      authority, or ability to recall.

10          Plaintiff concedes numerous facts, including the fact that

11      they were not trained canine officers, that our clients

12      necessarily had to defer to the canine officer's judgment on

13      when it was appropriate to recall the canine.         And given how

14      stressful this -- this moment played out in a 55-second window,

15      they had no opportunity to make a quick assessment of whether

16      plaintiff was under their control sufficient to tell the canine

17      officer to withdraw.

18          Plaintiff's only dispute in opposition is that they should

19      have turned to Michael Rodriguez and told him to withdraw the

20      canine.   However, that is not a material dispute of fact, as he

21      concedes all of those facts that would have made it very

22      difficult for our clients to do so.        And to put it into context

23      of the Eighth Amendment, they had no reasonable opportunity to

24      intervene, nor did they have -- nor -- strike that -- but they

25      also responded reasonably to the situation as it unfolded



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 24 of 40           24

 1      before them.

 2                   THE COURT:   Okay.    Mr. Helbraun, I'll give you the

 3      last word in the argument.        You're muted.   Go ahead.

 4                   MR. HELBRAUN:   Thank you.    I'm now unmuted.       Thank

 5      you, Your Honor.     I appreciate it.

 6                   THE COURT:   Okay.

 7                   MR. HELBRAUN:   Just a couple of points so that I can

 8      make my record, Your Honor.

 9             The deputy sheriff, Mr. Garcia, specifically testified at

10      pages 105 to 106 and at 107 of his deposition, it's in

11      evidence, he confirms that they all knew that it was an error,

12      this idea that my client had fled out the back, and they all

13      knew that before they planned this canine attack.          So that's

14      kind of immaterial and neither here nor there.         It didn't

15      happen, and they knew very well when they were planning this

16      dog attack that that hadn't happened and that was an error.               At

17      a minimum there is a genuine disputed material fact.

18             A couple other things, Your Honor.     You know, a body-worn

19      camera from outside the door is not going to pick up on its mic

20      anybody yelling down the hall.       It's not as strong as the human

21      ear.    So it was unclear to me that perhaps the Court was also

22      saying that the body-worn camera somehow belied my client's

23      testimony because you can't hear him yelling even though he

24      says he was.    And I -- and I -- I'm just making that point for

25      the record, Your Honor.



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 25 of 40        25

 1          The attorney for the Attorney General said that plaintiff

 2      has conceded a few things.      I don't understand what he's

 3      talking about.    He says the house was dark.       It was broad

 4      daylight out, it was 12:30, 12:45 in the day.         He was not using

 5      methamphetamine at the time.      I think the testimony was that he

 6      had used some meth before (audio interruption) --

 7                 THE COURT:    Hang on.    You froze.    We missed that last

 8      part.

 9                 MR. HELBRAUN:     I'm sorry.

10                 THE COURT:    Go ahead.

11                 MR. HELBRAUN:     He was not on methamphetamine at the

12      time.   The testimony is that he might have taken some

13      methamphetamine about two days earlier.        In fact, the testimony

14      from the defendants is that while they were with him during the

15      apprehension, and after, they had no reason to believe that he

16      was on any drugs.

17          So it's fine with me if their case is, hey, he was an

18      escaped prisoner, he'd been gone three weeks, he gets what he

19      deserves, we used a dog, and, gee, it's the Eighth Amendment so

20      you can't really say that's wanton and sadistic.          That's one

21      thing, Your Honor.     If that's their case, so be it.       But there

22      are not facts that it was dark, there are not facts that he was

23      on drugs, there are not any facts that he was an imminent

24      threat of any kind.

25          We submit that under the policies and the clear law at the



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 26 of 40        26

 1      time, the very decision to deploy the canine in the first place

 2      was wrongful and deliberately indifferent given the state of

 3      the law and given the state of the rules and regulations.         And

 4      the evidence is undisputed by the defendants' own testimony

 5      that they jointly made that decision.

 6          There is one other --

 7                 THE COURT:    Do you understand an Eighth Amendment

 8      case is a greater showing than deliberate indifference is

 9      required --

10                 MR. HELBRAUN:     Of course, Your Honor.

11                 THE COURT:    The other thing that I note, I have to

12      tell you you're -- you're a really good advocate.          Your

13      phrasing of evidence is -- and I mean this seriously, is

14      impressive.

15          You and I would disagree that this was a dog attack.          It

16      was a use of a police dog in the apprehension of a criminal.

17          You and I would disagree that there was any thought or any

18      discussion among the police officers that your client is -- you

19      said he -- he gets what he deserves.        I don't think you have

20      any evidence of that type of thought, of prerelease of the dog

21      conversations.    I know you'd like to have that type of

22      evidence, and you'd like to draw conclusions from -- I know at

23      some point in the depositions someone admitted, I think it was

24      M. Rodriguez, that he was angry, but that's in the middle of

25      trying to arrest someone who has evaded the police for three



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 27 of 40         27

 1      weeks and is actively resisting the police.

 2                 MR. HELBRAUN:     May I --

 3                 THE COURT:    I understand.     Again, Mr. Helbraun,

 4      that's your job, and I know that's your view of this case.

 5      Again, I -- I end where I began, I just don't think that the

 6      evidence supports that, or that any reasonable jury could reach

 7      that conclusion --

 8                 MR. HELBRAUN:     I understand, Your Honor --

 9                 THE COURT:    -- given the evidence in this case.

10                 MR. HELBRAUN:     If I could --

11                 THE COURT:    Go ahead.

12                 MR. HELBRAUN:     One more point for the record, Your

13      Honor.   And I do appreciate your patience, Your Honor.

14          Mr. Ghannam said -- (audio interruption) --

15                 THE COURT REPORTER:      I didn't understand that.     I'm

16      sorry, I didn't understand that.

17                 THE COURT:    We didn't hear you.      Start over.

18                 MR. HELBRAUN:     Mr. Ghannam, the attorney for the

19      Stockton defendants, said, quote, they had exhausted everything

20      they could do before they decided to go on in.         I want to make

21      the point for the record, the homeowner, Hal Ward, came out of

22      that house and told them -- he told them, Corey Hughes wants to

23      surrender, let me go in and get him.        This is the homeowner, he

24      lives there, he just walked out.        And his testimony is, they

25      said, no, we want to use the dog.



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 28 of 40        28

 1          And, Your Honor, you're correct, of course, deliberate

 2      indifference is not the standard, but a reasonable jury can

 3      infer wantonness from deliberate indifference.         The cases say

 4      that; Furnace says that, Jordan says that.

 5          So, thank you, Your Honor.       I will keep it brief, but --

 6                 THE COURT:    I -- just in response to that last

 7      argument, again, in the briefs, that point was directly

 8      addressed and it makes complete sense to the Court.          You do not

 9      use a citizen who has no police training and no real connection

10      to what's going on in terms of apprehending a dangerous

11      criminal to send him in in lieu of the police.         That just --

12      that's completely unreasonable.       That makes no sense at all.

13      And the police did absolutely the correct thing in making sure

14      that he was no longer involved once he told them that

15      Mr. Hughes was in the house.

16          Did you want to say one other thing?        Go ahead.    You're

17      muted.   You're muted.

18                 MR. GHANNAM:     Sorry, Your Honor.     Just one final

19      touch.

20          Defendants' UMF number 58, which was our expert's

21      reconstruction of the entry at the door and the body-worn

22      camera, there was no evidence to dispute the expert's analysis

23      that there is no evidence to demonstrate that Corey Hughes is

24      where he said he was, or that he said anything at the position

25      he said he did because there is -- there is just nothing to



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 29 of 40         29

 1      support that.    They analyzed the video, they ran it back in

 2      multiple different scenarios, and that evidence from the expert

 3      is undisputed and it was never challenged.

 4          And I'll submit.

 5                  THE COURT:   Okay.   The matter has been submitted.         I

 6      am prepared to rule on the motions for summary judgment.          Let

 7      me go through this with you.

 8          Again, the Court's ruling -- the oral decision will serve

 9      as the Court's decision.      I'm not going to provide a further

10      written order in this matter and the transcript of the hearing

11      today will act as the record in this case.

12          In terms of the Eighth Amendment excessive force claim,

13      beginning with Officer Michael Rodriguez, he faces 1983

14      liability only if there is a showing that he personally

15      participated in the deprivation of a right.         Officers may not

16      be held liable merely for being present at the scene of a

17      constitutional violation or for being a member of the same

18      operational unit as a wrongdoer.       A plaintiff must allege a

19      specific injury that was suffered and show a causal

20      relationship between the defendant's conduct and the injury

21      suffered.

22          Claims of excessive force during an arrest are typically

23      brought under the Fourth Amendment.        That's the Graham vs.

24      Connor case.

25          The Eighth Amendment's prohibition against the use of



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 30 of 40         30

 1      excessive force attaches after conviction and sentence.            That's

 2      the Ingraham vs. Wright case.

 3          This plaintiff, Mr. Hughes, was convicted and was serving a

 4      term of imprisonment when he escaped from the San Joaquin

 5      County Jail, so in this case all parties agree that the Eighth

 6      Amendment applies.

 7          When you have officers accused of using excessive force in

 8      violation of the Eighth Amendment, the core judicial inquiry is

 9      whether force was applied in a good faith effort to maintain or

10      restore discipline, or maliciously and sadistically to cause

11      harm.   That's the Hudson vs. McMillian case.

12          After incarceration, only the unnecessary and wanton

13      infliction of pain constitutes cruel and unusual punishment

14      forbidden by the Eighth Amendment.       To allege an unlawful use

15      of force under the Eighth Amendment, a greater showing than

16      deliberate indifference is required.        That's the Jordan vs.

17      Gardner Ninth Circuit case.

18          The Ninth Circuit has identified several factors to be

19      considered in determining whether the use of force in the

20      Eighth Amendment context was reasonable or excessive:             One, the

21      extent of the injury suffered by the inmate; two, the need for

22      application of force; three, the relationship between the need

23      and the amount of force used; four, the threat that was

24      reasonably perceived by the responsible officials, and; five,

25      any efforts made to temper the severity of a forceful response.



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 31 of 40        31

 1      That's a Ninth Circuit case, Furnace vs. Sullivan.          In that

 2      case, in Furnace, the court also considered whether verbal

 3      warnings were given prior to the administration of force.

 4          In other words, the Eighth Amendment sets a much higher

 5      bar, and in this case the Court finds that plaintiff simply

 6      cannot reach it.

 7          The plaintiff's version of events, to no one's surprise,

 8      does differ from Officer Rodriguez -- M. Rodriguez's version.

 9      When things are in such a posture, courts are required to view

10      the facts and draw reasonable inferences in the light most

11      favorable to the party opposing the summary judgment motion.

12      However, in this case, as the Court has noted several times, we

13      have body camera footage that captures the events in question

14      and clearly contradicts the plaintiff's version of events.            And

15      when that happens, courts cannot adopt the version of the facts

16      unsupported by the objective record for the purpose of ruling

17      on a motion for summary judgment.       That is the holding in Scott

18      vs. Harris that we have discussed here today.

19          In that instance, where the relevant set of facts have been

20      determined, the reasonableness of the use of force is a pure

21      question of law.

22          In this case, the plaintiff escaped from jail and he had

23      been on the run from law enforcement for almost a month.

24      During that time, law enforcement attempted to apprehend the

25      plaintiff but he managed to avoid their efforts.          As a result,



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 32 of 40       32

 1      Officer M. Rodriguez reasonably believed that plaintiff might

 2      try to evade them again on the morning of the arrest.

 3      Plaintiff did not respond or surrender when the officers

 4      announced themselves on multiple occasions.         They knocked on

 5      the front door, they made announcements, and they shouted into

 6      the house through the front door.       Officer M. Rodriguez then

 7      sent the canine into the home to search for plaintiff after the

 8      officers received no response to their orders directing him to

 9      surrender.    At that point, and under those circumstances, it

10      was reasonable for Officer Rodriguez to send the canine into

11      the house.

12          There is a case, a Ninth Circuit case, Miller vs. Clark

13      County, in which a canine deployment was found to be reasonable

14      where the deputy knew the suspect was hiding but not where the

15      suspect was -- but not where he was hiding, and where the

16      suspect was familiar with the area.        The deputy did not know

17      whether the suspect was armed, and the suspect ignored warnings

18      about the release of the canine.

19          Under the facts of this case, that much is clear, and

20      similar to the Miller case, from the body camera footage.

21          Once the canine was released, it quickly located the

22      plaintiff as seen on the body camera.        As soon as the canine

23      grabbed hold of the plaintiff, the officers entered the house

24      and a struggle ensued.      Although you cannot see the struggle,

25      you can clearly hear the struggle, and all parties agree it



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 33 of 40     33

 1      lasted approximately 55 seconds to a minute.

 2          Officer M. Rodriguez actually admits to striking the

 3      plaintiff during the struggle; nevertheless, it cannot be said

 4      that Officer M. Rodriguez's actions constituted an unnecessary

 5      and wanton infliction of pain in the absence of a good faith

 6      effort to restore discipline. It was, this Court finds, a

 7      reasonable effort to regain custody of an escapee who had

 8      established himself as a flight risk.

 9          Thus, with no disputes of material fact, the plaintiff's

10      Eighth Amendment claim against Officer M. Rodriguez fails as a

11      matter of law and the Court does grant summary judgment to

12      Officer M. Rodriguez on plaintiff's first cause of action for

13      liability under 42 USC Section 1983.

14          In terms of the other three defendants, Sergeant Molthen,

15      it is undisputed that he was not involved with the entry into

16      the home and he did not in any way physically apprehend the

17      plaintiff.    Plaintiff's Eighth Amendment claim against Sergeant

18      Molthen is based merely on a theory of failure to intercede.

19      Police officers do have a duty to intercede when their fellow

20      officers violate the constitutional rights of a suspect or any

21      other citizen.    But in this case, for the reasons stated by the

22      Court, Officer Molthen cannot be found liable.         Since the Court

23      does not find that Officer M. Rodriguez violated plaintiff's

24      constitutional rights, he had no need to and cannot be found to

25      have failed to intercede such that plaintiff can maintain a



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 34 of 40     34

 1      claim against him, and the Court grants summary judgment to

 2      Sergeant Molthen on plaintiff's 1983 claim as well.

 3          In terms of the agents, Harvey Casillas and Chris

 4      Rodriguez, the plaintiff's claim -- 1983 claim against these

 5      two defendants is based on a theory of failure to intercede.

 6      But again, given that the Court finds that Officer M. Rodriguez

 7      did not violate plaintiff's constitutional rights when he

 8      released the canine and used physical force, it cannot be said

 9      that either Agent Casillas or Agent C. Rodriguez failed to

10      intercede.    The plaintiff's claim against these two defendants

11      fails as a matter of law to the extent it's based on this

12      theory.

13          Plaintiff in his opposition alleges his Eighth Amendment

14      claim against Agent Casillas and Agent C. Rodriguez is also

15      based on their own use of excessive force and on the theory

16      that they were integral participants to the use of excessive

17      force.    Plaintiff's allegations that Agent Casillas and Agent

18      C. Rodriguez each used sufficient force against him to violate

19      the Eighth Amendment the Court finds is, again, without merit.

20      The plaintiff alleges that the officers held him down, punched,

21      kneed and kicked him while the dog attacked him, but he cannot

22      specifically identify which officers did so.         And as the Court

23      has noted, an individual cannot be held liable under

24      Section 1983 unless there is a showing that he personally

25      participated in the deprivation of a right, and the plaintiff



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 35 of 40       35

 1      must allege a causal relationship between the defendant's

 2      conduct and a specific injury.

 3          The plaintiff does cite to a case, Rutherford vs. City of

 4      Berkeley, a 1986 Ninth Circuit case.        The Court found this to

 5      be unhelpful.

 6          In that case, a case where the Fourth Amendment was at

 7      issue not the Eighth Amendment, the court found that the

 8      plaintiff's testimony that he was able to see each of the named

 9      officers' faces as a number of different officers were beating

10      him was enough for a jury to reasonably infer that the named

11      officers were the ones doing the kicking and punching.

12      Plaintiff does not allege this in this case.

13          Moreover, even if he did or could, the Eighth Amendment,

14      not the Fourth Amendment, applies.       Plaintiff presents no facts

15      that support a finding that any of the unidentified officers or

16      agents took actions constituting an unnecessary and wanton

17      infliction of pain in the absence of a good faith effort to

18      subdue and regain custody of an escapee.        Again, that's the

19      holding in Ingraham.

20          If Officer Rodriguez did not violate the Eighth Amendment

21      by releasing his canine and striking plaintiff in the face,

22      these other two defendants, Agent Casillas and Chris Rodriguez,

23      clearly and definitely did not violate the plaintiff's Eighth

24      Amendment rights.

25          As for the plaintiff's integral participation theory, that



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 36 of 40    36

 1      also is without merit.      This theory does not require that each

 2      officers' actions rise to the level of a constitutional

 3      violation, but it does require some fundamental involvement in

 4      the conduct that alleged -- allegedly caused the constitutional

 5      violation.    That's Boyd vs. Benton County, a Ninth Circuit case

 6      from 2004.

 7          In the same way that Agent Casillas and Agent Chris

 8      Rodriguez cannot be liable for failing to intercede because

 9      Officer M. Rodriguez did not violate plaintiff's Eighth

10      Amendment rights, they also cannot be held liable under a

11      theory of integral participation.       There was no Eighth

12      Amendment violation; they cannot participate where a

13      constitutional violation did not occur.        Accordingly, the Court

14      grants summary judgment to Agent Casillas and Agent Chris

15      Rodriguez on plaintiff's first cause of action for liability

16      under 42 USC Section 1983.

17          In terms of the 1983 claim, the defendants all raise, as

18      well, the defense of qualified immunity.        The Court -- even if

19      the Court might be incorrect with respect to whether there was

20      an Eighth Amendment violation, it is clear that as a matter of

21      law, and qualified immunity is a legal issue for the Court,

22      that qualified immunity should be granted and should be found

23      to be applicable to each of these four defendants under the

24      facts of this case, even taken in the light most favorable to

25      the plaintiff.



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 37 of 40      37

 1          There are two prongs to the qualified immunity inquiry.

 2      Even if the Court assumed that there was a constitutional

 3      violation, the defendants have certainly carried the day in

 4      terms of their arguments that there was no clearly-established

 5      law as to their conduct that would put -- would have put them

 6      on notice that they were violating the plaintiff's

 7      constitutional rights under the facts of this case.          And I

 8      would adopt the defendants' arguments with respect to qualified

 9      immunity that are set forth in their briefs and find, as well,

10      that that claim, the 1983 claim, could not go forward given

11      that they are entitled to qualified immunity.

12          There is a Bane Act claim in this case that is brought only

13      against the defendant Michael Rodriguez.        The Bane Act,

14      California Civil Code Section 52.1, the state claim, does

15      protect individuals from conduct aimed at interfering with

16      rights secured by federal or state law where the interference

17      is carried out by threats, intimidation, or coercion.

18      Excessive force alone is insufficient to support a violation of

19      the Bane Act.    That's Reese vs. County of Sacramento, Ninth

20      Circuit case from 2018.

21          The Bane Act also requires intent.        Plaintiff's claim is

22      that Officer Rodriguez violated the Bane Act, and that fails

23      just as -- because his Eighth Amendment claim fails, the Bane

24      Act claim must fail as well.      In other words, because Officer

25      Rodriguez -- M. Rodriguez did not violate plaintiff's Eighth



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 38 of 40      38

 1      Amendment rights, there is no constitutional violation, and

 2      therefore there are no facts to support a violation of the Bane

 3      Act.

 4             Accordingly, plaintiff's claim that Officer M. Rodriguez

 5      violated the Bane Act fails as a matter of law and the Court

 6      grants summary judgment to Officer M. Rodriguez on that second

 7      cause of action.

 8             There are two other state tort claims, one for negligence

 9      against all four defendants, and one for assault and battery

10      only against M. Rodriguez.

11             State law claims concerning an officer's use of force

12      adheres to the same principles of law as its federal

13      counterpart.    The state law battery claim is a counterpart to a

14      federal claim of excessive use of force.        In Hernandez vs. City

15      of Pomona, the California court held that the Graham factors

16      are to be applied under California negligence claims concerning

17      the Fourth Amendment use of excessive force.         Plaintiff's right

18      to be free from excessive force arises, however, in this case

19      under the Eighth Amendment, and that means Eighth Amendment

20      analysis is again dispositive, and plaintiff's negligence claim

21      against all four defendants, Officer M. Rodriguez, Sergeant

22      Molthen, Agent Casillas and Agent C. Rodriguez, and his assault

23      and battery claim against Officer M. Rodriguez are similarly

24      subject to summary judgment as well.        In Robinson vs. Adams,

25      Eastern District of California case, the jury -- because the



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 39 of 40   39

 1      jury did not find unconstitutionally excessive force as to

 2      plaintiff's Eighth Amendment use of force claims, the

 3      defendants were entitled to judgment on corresponding civil

 4      battery claims.

 5          Also, in Johnson vs. County of Los Angeles, a Ninth Circuit

 6      case from 2003, the court held, because we hold that the force

 7      used was not unreasonable, the state law claim must fail.

 8          None of the officers involved in this case -- none of their

 9      actions amounted to an unnecessary and wanton infliction of

10      pain, and there are no facts -- undisputed facts or facts that

11      would create a genuine issue of material fact on this issue.

12          With respect to the negligence claim, Agent Casillas and

13      Agent C. Rodriguez have also argued that they are statutorily

14      immune from liability under California Government Code

15      Section 845.8.    The Court does not need to take up, and does

16      not take up, that argument as well.

17          In sum, the Court grants defendants Michael Rodriguez's and

18      Robert Molthen's motion for summary judgment in its entirety,

19      it grants defendants Harvey Casillas' and Chris Rodriguez's

20      motions for summary judgment in their entirety.

21          If the defendants want some type of written order on the

22      docket, you can draft something, run it by plaintiff's counsel

23      for approval as to form.      But again, as I said, the Court's --

24      the decision here and the transcript will serve as the order

25      that controls for purposes of the Court's decision if it goes



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
     Case 2:18-cv-03188-JAM-DB Document 81 Filed 10/30/20 Page 40 of 40   40

 1      up on appeal.

 2          I don't know if I've set any pretrial or trial dates, but

 3      to the extent I have, those are vacated.

 4          All right.    Thank you all.

 5                       (Proceedings adjourned, 3:11 p.m.)

 6                                     ---oOo---

 7      I certify that the foregoing is a correct transcript from the

 8      record of proceedings in the above-entitled matter.

 9

10                                  /s/ Kimberly M. Bennett
                                    KIMBERLY M. BENNETT
11                                  CSR No. 8953, RPR, CRR, RMR

12

13

14

15

16

17

18

19

20

21

22

23

24

25



      KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC -- (916) 442-8420
